—Appeal by defendant from a judgment of the County Court, Nassau County (Boklan, J.), rendered October 4, 1984, convicting him of attempted burglary in the second degree, upon his plea of guilty, and imposing sentence. The appeal brings up for review the denial, after a hearing, of defendant’s motion to suppress evidence.
Judgment affirmed, and matter remitted to the County Court, Nassau County, for further proceedings pursuant to CPL 460.50 (5).
Under the circumstances of this case, where defendant, who exactly matched the description of the burglar, was apprehended a very short distance from the crime scene only *625minutes after the crime, the police acted properly in arranging a prompt on-the-scene showup (see, e.g., People v Brnja, 70 AD2d 17, affd 50 NY2d 366; People v Love, 57 NY2d 1023; People v Soto, 87 AD2d 618). Nor can it be said that the showup in the instant case was unduly suggestive, where the hearing court determined that defendant was brought to the scene in an unmarked car, was not handcuffed, and was immediately identified without any prompting or other improper comments from the officers to the complainant, and these findings are amply supported by the evidence.
We have considered defendant’s remaining contention and find it to be without merit. Lazer, J. P., Mangano, Brown and Kooper, JJ., concur.